                       Case 5:18-cv-00801-SLP Document 15 Filed 11/28/18 Page 1 of 2
                                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                          WESTERN DISTRICT OF OKLAHOMA
 
    John Henry Koontz, et al.                         ,                  )
                                       Plaintiff                         )
                                                                         )
    vs.                                                                  )             Case No. CIV-18-801-SLP
                                                                         )
    CSAA Fire & Casualty Ins. Co.                     ,                  )    JULY, 2019 TRIAL DOCKET
                                       Defendant                         )
 
                                                          SCHEDULING ORDER
 

           In accordance with the Status/Scheduling Docket entered herein, the Judge has found that a formal status conference is
    unnecessary. Therefore, the Status/Scheduling Conference scheduled for November 30, 2018, is STRICKEN and the
    following deadlines are established:
    Jury Trial Demanded                 X                            Non-Jury Trial_______________________________
 
                                 THE FOLLOWING DEADLINES ARE SET BY THE COURT
 

    1.      Motions to join additional parties to be filed                    cause shown, no witness will be permitted to
            Within 30 days of this Order.                                     testify and no exhibit will be admitted in any
                                                                              party’s case in chief unless such witness or
    2.      Motions to amend pleadings to be filed                            exhibit was included in the party’s filed
            within 30 days of this Order.                                     witness or exhibit list.
                                                                      
    3.      (a) Plaintiff to file a final list of expert                 6.   Discovery to be completed by 6-3-19               .
            witness(es) in chief and submit expert reports to         
            defendant by 4-01-19 .*                                      7.   All dispositive and Daubert motions to be filed
                                                                              by         5-01-19                   .
            (b) Defendant to file a final list of expert              
            witness(es) in chief and submit expert reports to                 If the deadline for dispositive motions and
            plaintiff by 14 days thereafter              .*                   Daubert motions precedes the discovery
                                                                              deadline, the parties are expected to conduct any
    4.      (a) Plaintiff to file a final list of witnesses,                  discovery necessary for such motions in advance
            together with addresses and brief summary of                      of the motion deadline.
            expected testimony where a witness has not                
            already been deposed by 4-01-19                  .*          8.   Trial docket JULY, 2019**
 

            (b) Defendant to file a final list of witnesses (as               **Trial dockets generally begin the second
            described above) 14 days thereafter.*                             TUESDAY of each month; however, this
                                                                              practice varies, particularly during holidays.
    5.      (a) Plaintiff to file a final exhibit list by:                    The published trial docket will announce the
                         4-22-19                    .* Defendant              trial setting.
            to file objections to Plaintiff’s final exhibit list,     
            under Fed. R. Civ. P. 26(a)(3)(B), b 14 days                      The interval between the dispositive motion
            thereafter            .                                           deadline (¶ 7) and the trial docket (¶ 8) is
                                                                              relatively inflexible. An extension of time to file
            (b) Defendant to file a final exhibit list by 4-                  or respond to a motion for summary judgment
            29-19.* Plaintiff to file objections to                           will likely affect the trial setting.
            Defendant’s final exhibit list, under Fed. R.             
            Civ. P. 26(a)(3)(B), by 14 days thereafter                   9.   Designations of deposition testimony to be used
                                                         .                    at trial to be filed by 6-10-19 . Objections and
                                                                              counter-designations to be filed by
                    *The listing of witnesses and exhibits                               6-17-19              . ****Parties
            shall separately state those expected to be                       objecting to use of deposition testimony must
            called or used and those which may be called                      submit with their objections, the relevant
            or used if the need arises. Except for good                       portions of the deposition transcript with specific
                                                                              testimony highlighted.****
                          Case 5:18-cv-00801-SLP Document   15 Filed 11/28/18 Page 2 of 2
    10.       Motions in limine to be filed by 6-10-19                    
              ****Unless leave of Court to file separate                     15.     Any objection or responses to the trial
              motions in limine is granted, all motions in                           submissions referenced in 10, 11, 12, 13, or 14
              limine shall be consolidated into a single                             to be filed within seven (7) days thereafter.
                                                                                     Replies, if warranted, to be filed within three (3)
              filing, which shall be subject to the page
                                                                                     days.
              limitation in LCvR 7.1(d).*****
           
                                                                          
                                                                             16.     Proposed final pretrial report, approved by all
    11.       Requested voir dire to be filed by 6-10-19        .
                                                                                     counsel, and in full compliance with Local
                                                                                     Rules (see Appendix IV), together with a
    12.       Trial briefs (optional unless otherwise ordered)
                                                                                     proposed order approving the report, to be
              to be filed by       6-10-19              .
                                                                                     submitted to the Court by 6-10-19             .
 
    13.       Requested jury instructions to be filed on or
              before      6-10-19                    .***
 
    14.       NON-JURY CASES ONLY: Proposed findings
              and conclusions of law to be filed no later than
                                                        .***
              ***In addition to filing, the parties are
              encouraged, but not required, to submit their
              proposed jury instructions or findings of fact
              and conclusions of law in Word format to the
              Clerk via the Court’s designated mail box:
              palk-orders@okwd.uscourts.gov
 

    17.       This case is referred to the following Court-sponsored ADR/settlement process or special trial track:
 
                        by agreement of the parties, with the approval of the Court:
                        by Order of the Court:
 

                                Mediation
                                Judicial Settlement Conference
                                Other
 

              If the case is referred to mediation or some other form of private ADR, the process shall be completed and
              a report filed with the Court by the parties, stating whether the case settled, not later than
                                          .
 
    18.                The parties consent to trial by a Magistrate Judge.
 

    19.       Initial disclosure pursuant to Fed. R. Civ. P. 26 has been made                   ; is excused                   ; or shall
              be made no later than                                      .
 
    20.       Other:
 
 
 
 
 
                                                                             BY ORDER OF THE COURT
                                                                             CARMELITA REEDER SHINN, CLERK
 
                                                                             By    /s Marcia J. Davis
                                                                                   Deputy
